Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
This is in response the preliminary amendment and papers filed on August 17, 2018 for Application No. 15/998,966.  By the amendment, claims 1-10 are pending and being amended.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation - -a hybrid gear- - in claim 1, limitation - -at least one hybrid gear- - in claim 9,  limitations - -engine- - and - -at least one electric machine- - in claims 7-9 and limitation - -non-zero anti-disengagement angle- - in claims 1 and 10 must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 

The drawings are objected to under 37 CFR 1.83(a) because they fail to show the - -engine- -, - -at least one electric motor- - and - -hybrid gear- - as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “application” in line 18 which renders the claim indefinite because it is unclear what the controller is configured to execute or perform by application. Is it summing, subtracting, multiplying or dividing the two opposing cancellation torques on the slide gear or something else?  If applicant intends to present the recited arrangement, the Office recommends that the limitation should be avoided or changed for clarity. This rejection is also applied to claims 3 and 4.
Claim 9 recites the limitation “non-zero anti-disengagement angle" in line 4 which renders the claim indefinite because the angle is nothing but a reference value of the operation of the device which does not make any contribution to the structure of the claimed invention.  The claim is directed towards an apparatus and the representation of a member of the apparatus as a numerical value does not add any structural or process significance to the invention because it is not a part of the claimed invention. If applicant intends to present the claimed feature, the Office recommends that the limitation should be avoided or changed for clarity. See MPEP 2173.05 (s).
Claim 9 recites the limitation "at least one electric machine” in line 10. It is unclear whether there is more than one electrical machine being claimed or not.  Paragraph [0037] appears to mention that a single electric machine being connected to a gear box and a dog clutch. If applicant intends to present the recited arrangement, the Office recommends that the limitation to recite - -an electric machine- - instead of - - at least one electric machine - - for clarity.
Claim 9 further recites the limitation “a multi-step gear box linked on a primary line with no disconnect clutch to the combustion engine and the at least one electric machine to simultaneously transmit torque from the combustion engine and the at least one electric machine to a vehicle wheel over at least one hybrid gear that is engaged and disengaged, respectively, by selectively engaging and declutching a sliding dog gear ” in lines 4-10 which renders the claim indefinite because it is awkwardly worded. It is unclear what elements and features the multi-step gear box is connected to and whether a disconnect clutch presented between the gear box, the engine and driving wheel or not.  For examination purposes, the limitation is interpreted as the multi-step gear box is directly connected to a drive shaft/line which connected to the combustion engine and the at least one electric machine, and a dog clutch mounted between the gearbox and the driving wheel.
a multi-step gear box directly disposed on a primary shaft connected connected to a vehicle wheel over at least one hybrid gear that is engaged and disengaged, respectively, by selectively engaging and declutching a sliding dog gear of a dog clutch- -  for clarity.  
Claims 2-8 and 10 are rejected because it depends from a rejected base claim and it inherits its deficiencies.

Examiner’s comment: It is noted that elements such as “primary line”, “vehicle wheel”, “at least hybrid gear”, “sliding dog gear” and “pinion gear” in claims 1, 9 and 10 are not positively recited in the claims thus they have not been given patentable weight.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 9 is rejected under 35 U.S.C. §102(a)(1) as being anticipated by Minowa et al. (US 6,142,907).
Minowa discloses a hybrid power train (see at least Figure 1, i.e., as schematically shown in the Figure) including comprising: 
a combustion engine (1); 
at least one electric machine (29); and 
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Minowa as applied to claim 9 above, and further in view of Jacquart (WO2017/121943, machine translation).
Minowa discloses the hybrid power train as claimed in claim 9, wherein the sliding gear has no integrated synchronization system and the dogs of the sliding gear but does not explicitly teach the teeth of the dogs have a non-zero anti-disengagement angle. 
Jacquart discloses an equivalent synchronizer system (see at least the Abstract and Figure 4) having a dog (i.e., dog with teeth 30) with non-zero anti-disengagement angle as shown in Figures 1 and 4. The use of a dog clutch with a sleeve having teeth flanks that have an anti-disengagement angle in a synchronization system of a power train is well known in the art. 
It would have been obvious to an ordinary skill in the art before the effective filing date of the invention for Minowa to have each sliding gear tooth to constitute an anti-disengagement angle as taught by Jacquart for the purpose of preventing the sliding sleeve from unintentionally disengaging from the pinion gear of the clutch gear (i.e., anti-release) under shifting operation. See the Abstract and page 10.
	
Allowable Subject Matter
Claim 1 is rejected but would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-8 are rejected but would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the cited documents on the PTO-892 form.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tinh DANG whose telephone number is (571)270-1776.  The examiner can normally be reached on Monday - Friday, 8:30 AM - 4:30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on Monday - Thursday at (571) 272 - 6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/TINH DANG/Primary Examiner, Art Unit 3655